 MISERICORDIA HOSPITAL MEDICAL CENTERMisericordia Hospital Medical Center and Committeeof Interns and Residents and New York StateNurses Association. Cases 2-CA 15789 and 2-CA-15923November 5, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALOn August , 1979, Administrative Law Judge Mi-chael O. Miller issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief,' and General Counsel and theCharging Parties filed briefs in support of the Admin-istrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent,Misericordia Hospital Medical Center, New York,New York, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer Antoinette Cafaro immediate and fullreinstatement to her former position or, if that posi-tion no longer exists, to a substantially equivalent po-sition, without prejudice to her seniority or any otherrights and privileges previously enjoyed and make herwhole for any losses she may have suffered by reasonI Respondent's request for oral argument is hereby denied as, in our opin-ion, the record in this case, including the exceptions and briefs, adequatelypresents the issues and positions of the parties.2 Respondent has excepted to certain credibility findings made by the Ad-minstrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc. 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his finding.We shall modify the Administrative Law Judge's recommended rein-statement order to conform the Board language. and his recommended no-tice to reflect that change.of her unlawful discharge, in the manner set forth inthe section of this Decision entitled 'The Remedy.' "2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF 1THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WI.I NOT tell our employees that they aredisloyal to the hospital if they engage in pro-tected concerted activities.WE W'ILI NOT threaten our employees with re-prisals for engaging in protected concerted ac-tivities, such as giving information affectingworking conditions to the Joint Commission onAccreditation of Hospitals.WE WILL. NOT discharge our employees be-cause they engaged in protected concerted activi-ties.WE WL.. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them un-der Section 7 of the National Labor RelationsAct, as amended.WE WILL offer Antoinette Cafaro immediateand full reinstatement to her former position ashead nurse or, if that position no longer exists, toa substantially equivalent position, without lossof' seniority or any other rights and privilegespreviously enjoyed, and WE WI.L make herwhole for any losses she may have suffered be-cause we discharged her, plus interest.MISERICORDIA HOSPITAL MEICAI. CENTERDECISIONSIAIIEMENT OF HE CASEMIC:HAEL O. MILLER, Administrative Law Judge: Theseconsolidated cases were heard before me on May 10 and I,1979, in New York, New York, based upon unfair laborpractices charges filed on August 7 and October 10, 1978,'as amended, and complaints issued by the Regional Direc-tor for Region 2 of the National Labor Relations Board,herein called the Board, on September 20 and November 1.'The complaints allege that Misericordia Hospital MedicalCenter, herein called Respondent, violated Section 8(a)(l)of the National Labor Relations Act, as amended, hereinI All dates hereinafter are 1978, unless otherwise noted.2 The complaints, each based upon a separate charge or amended charge,as filed in Case 2 CA- 15789 by the Committee of Interns and Residents,herein called CIR, and in Case 2-CA 15923 hb the New York State NursesAssociation. herein called SNA, though issued on different dates, are identi-cal.246 NLRB No. 57351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the Act, by warning employees to refrain from mak-ing statements adverse to Respondent's interest to the JointCommission on Accreditation of Hospitals, by threateningemployees who made such statements with discharge, andby discharging Antoinette Cafaro because she engaged inthe protected concerted activity of contributing informationfor a report to the Joint Commission on Accreditation ofHospitals. Respondent denies that Cafaro was an employee,that the activity for which she was allegedly discharged wasprotected concerted activity, and that she was dischargedfor engaging in such activity.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and to cross-exam-ine witnesses, and to argue orally. All parties filed briefs;the General Counsel presented oral argument as well.Upon the entire record,3including my careful observa-tion of the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACT1. RESPONDENT'S BUSINESS-PREI.IMINARY CONCLUSION OFLAWRespondent is a New York corporation engaged in theBronx, New York, in the operation of a hospital, providingin-patient and out-patient medical and health care services.Jurisdiction is not in dispute. The complaint alleged, Re-spondent admitted, and I find and conclude that Respon-dent satisfies the Board's standards for the assertion of ju-risdiction over hospitals and is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act, and is a health care institution within the mean-ing of Section 2(14) of the Act.II. THE UNFAIR LABOR PRACTICESA. Antoinette Cafaro's Supervisory StatusRespondent contended, and General Counsel disputed,that Antoinette Cafaro, a head nurse (also called an asso-ciate nursing care coordinator), was a supervisor within themeaning of Section 2(1 1) of the Act. Resolution of this issuewill determine the course of the analysis of this case, and itwill be treated first.The Board has repeatedly dealt with the question ofwhether head nurses are statutory supervisors, excludedfrom collective-bargaining units and from the protections ofthe Act. In so doing, as stated in Newton-Wellesley Hospital,219 NLRB 699, 700 (1975), it has applied the principlethat:... the test for determining whether a health care pro-fessional is a supervisor is whether that individual, whomay give direction to other employees in the exerciseof professional judgment which is incidental to the pro-fessional's treatment of patients, also exercises supervi-sory authority in the interest of the employer.Application of that principle and relevant Board precedentleads me to conclude that Antoinette Cafaro did not possessor exercise any of the statutory indicia of supervisory status.3 Respondent's unopposed motion to correct the record is granted.Respondent's job description for head nurses stated thatthey were "responsible for an organized hospital patientcare unit" where they maintained "the quality of patientcare including compliance with physicians' orders andother Medical Center Policies." These responsibilities in-cluded the coordination, development, implementation, andevaluation of the nursing regimen on their assigned floors.According to that job description, they established the staff-ing patterns and personnel assignments, participated in theteaching of other nurses, and provided orientation, counsel-ing, and written evaluations for, and upon, the employeesworking under them.More instructive than the position description on this is-sue is the manner in which the head nurses actually oper-ated and the extent of their real authority. Cafaro was thehead nurse on floor 6 north. Working under her, on allthree shifts, were three assistant head nurses (one on eachshift), nine full- and part-time registered nurses (RNs), onepractical nurse (LPN), one nursing technician, and eightaides. Superior to the head nurses were nursing care coordi-nators (NCCs), also called supervisors. There were sixNCCs; Cafaro and two other head nurses reported to one ofthem, Taibi. The NCCs, in turn, reported to the director ofnursing, Dengler.According to her uncontradicted testimony, Cafaro spentapproximately half of her time at the nurses' station per-forming such functions as receiving doctors' orders, record-ing information of patients' charts, writing orders for treat-ment, transmitting those orders to the nursing team leaders,and preparing schedules and evaluations. Thirty percent ofher time was spent with patients and their doctors, and theremaining 20 percent was occupied in meetings, transporta-tion of patients, teaching of patients and staff, and miscella-neous functions. Taibi, in contrast, spent little of her timeon 6 north; she was there, on rounds, approximately threetimes a week. On her rounds she would check the patientscards, inquire as to the care being given, and check onequipment and supplies.Team nursing was practiced on 6 north. The staff wasdivided into two teams, each servicing half of the patients.Cafaro made the assignments of team leaders, rotating thepositions among all of the RNs and utilizing LPNs when noRNs were available. Cafaro advised the team leaders of thetreatments prescribed for the patients to whom they wereassigned, and the team leaders assigned the necessary workto their team members.Cafaro's responsibilities in regard to the scheduling ofemployees were similarly routine. All employees were enti-tled to a certain number of holidays and were required towork a number of them as well. Prior to holiday or vacationperiods Cafaro would determine each employees' prefer-ence and prepare the schedules in such a way as to accom-modate both the needs of the hospital for coverage and theemployees' preferences to the greatest extent possible.These schedules were then subject to Taibi's approval and,upon such approval, Cafaro would grant the vacation orholiday.All employees were required to work a certain number ofnights and weekends. Cafaro merely plotted out the sched-ules in conformity with those requirements. Those sched-ules were then subject to Taibi's approval and were, on352 MISERI('ORI)IA HOSPITAL MEDICAIL ('ENTERoccasion. changed by Taibi. Only the NCs had the au-thority to move a nurse from one shift to another. lunchhours and breaks were scheduled by the team leaders, rotat-ing the favored times among all of the team members.Cafaro had no authority to assign or grant overtime. Ifemployees wanted to work overtime thee would tell Cafla-ro. She would report this to Taibi. who would determinewhether they could work, and where. If additional employ-ees were required, because of absenteeism or for other rea-sons. Cafaro had to request help from her NCC: she couldnot direct an employee to remain on overtime or call any-one in.Cafaro had no authority to hire or fire employees, andshe did not participate in the interviewing of employees forhire. She did. however, write evaluations on employees intheir 3d. 6th. and 12th months of employment and yearlythereafter. These evaluations were done on checklist forms.rating the employees "good," "satisfactory.' or "unsatistac-tory," in eight work traits: job know ledge. productivity. de-pendahility, accuracy. cooperation initiative adaptabilit.and attendance. Space was provided for commlents on eachof these traits, and the evaluator's opinion was requested onwhether the employee was performing the task best suitedto his or her ability or, if not, what work that employeeshould be doing. Similarly sought was a description of theemployee's relationships with others in the hospital. A sepa-rate section of the evaluation form was provided for recom-mendations and comments by the "supervisor" (N('). Onone occasion, after Cafaro had mistakenly written her rec-ommendations in regard to an employee in that section,Taibi told her that she was not allowed to do so "and that[Taibil would do what she had to do without any sugges-tion." In addition to the formal evaluations. ('afaro wrotememos to her supervisor concerning the performance orbehavior of the employees.The parties cited Cafaro's evaluations and recommenda-tions in regard to two employees to establish, or negate, hersupervisor5y status.4In March and April 1977. Cafaro evalu-ated staff nurse "Smith," rating good in virtually all areas.In her comments she stated that Smith "should be consid-ered for a leadership role as soon as one is available." Tai-hi's recommendation, however, was that the nurse should"continue functioning at this [staff nursel level." Approxi-mately a year later, Taibi informed Cafaro that she andDengler had decided that they wanted to promote Smith toassistant head nurse. Taibi asked for Cafaro's evaluationand opinion, and Cafaro told her that she could no longerrecommend Smith for the promotion. She pointed out prob-lems that she was having with that nurse and suggested thatanother nurse receive the promotion. Taibi replied thatSmith was a longtime employee whom she wanted to pro-mote. Taibi did not await Cafaro's written evaluation be-fore implementing the promotion.'Cafaro had prepared an evaluation in March 1977 onRN "Jones." In that evaluation she rated Jones as unsatis-' Since no purpose would be served by using the names of either of thesenurses, thereby possibly subjecting them to unnecessary embarrassment. thetwo nurses will be identified as "Smith" and "Jones." The record. however.fully identifies them.' Respondent contended, on brief. that (afaro's testimony in regard toSmith's promotion and her recommendations thereon was not credible.However, it adduced no testimony to contradict (Cafaro's, and I find no basison this record for not accepting Cafaro's testimony as offered.factory on six of the eight attributes and only satisfactor\on the remainder. tHer comments regarding Jones werecritical, and where the form stated "completed by supervi-sor," she wrote: "Probation for 3 months. If behavior notcorrected. termination should be considered."' On June 20.1977, Cafraro sent Taibi a memo regarding Jones' absentee-ism, failure to call in, and general lack of commitment. Sheasked "that some official action be taken to correct thissituation." Again, on August 8. Cafaro wrote Taibi con-cerning Jones' tardiness and insubordinate attitude. Againshe requested corrective action. At the same time. Taibireviewed the 3-month reevaluation (afaro had prepared onJones in July. wherein Cafaro had again rated Jones asunsatisfactory on virtually all points and suggested that"the prexiously suggested action be considered at thistime." Taibi then recomtmended immediate terminamtio onthe basis that there had been no improvement from theprior evaluation, and Jones was terminated. In agreementwsith the General Counsel. I find that Taibi's disregard of('afaro's recommendation pertaining to Jones and her delayin acting against Jones establish that little weight was givento the recommendations ('afaro made.In regard to discipline, the record reveals that C'ataro hadthe authority orally to counsel other employees when prob-lems arose. She could go no further, however. and had toreport the problems to Taihi. from whom she could requestcorrective action (as she did in the case of employee Jones).Iler authority with regard to employees' complaints orgrievances as essentially the same as her authority in re-gard to discipline.As head nurse, Cafairo was hourly paid at a rate approxi-matelyv 12-1/2 cents above that of the assistant head nurse.Other employees had to punch in on a timeclock: headnurses did not. Neither were they required to work as manyweekends as the RNs. Ihe he head nurses were evaluated bytheir superiors on forms reserved tfor "Management/Super-visory.' By stipulation of Respondent and the New YorkState Nurses Association they were excluded from the bar-gaining unit of registered nurses in Case 2-RC- 18003.8The duties and responsibilities of Respondent's headnurses, as described by Cafaro (the only witness to testify inregard thereto), are essentially identical to those of the headnurses as described in Newton-Welleslev Hospital. supra:The Trustees of Noble Hospital, 218 NLRB 1441 (1975): andWing Memorial Hospital 4ssociation, 217 NLRB 1015(1975). The Board, in each of those cases, held that thehead nurses, who both evaluated and reprimanded otheremployees, were themselves employees rather than supervi-sors. In Newston-Wellesle, supra at 701, for example, theBoard stated:Unlike the supervisors and nurse leaders, to whomthe head nurses report, the head nurses have no au-thority to hire or discharge any employee or to effec-tively recommend any such action. Nor are they au-' It was following this recommendation that Cafaro was told not to com-plete that section of the evaluation form7 This memo referred to an earlier one, dated June 3 which had pointedoul similar prioblems with Jones. he June 3 memo is not in the record.a That stipulation is. of course, not binding upon either the General Coun-sel or the oard in an unfair lah*r practice proceeding. See Southern Paint &Waiterpr,ifing ('o. Inc. 230 N.RB 429. 436 (1977)353 D)ECISIONS OF NATIONAL LABOR RELATIONS BOARDthorized to revise work schedules, approve overtime, ortransfer employees between departmental units. Al-though they are called upon by supervisors to evaluatethe performance of employees assigned to their unitsand sign evaluation sheets together with the supervi-sors, the record shows that supervisors do not rely sole-ly on the opinion of head nurses in evaluating the po-tential of employees for promotion or retention, butseek information from a variety of personnel. Headnurses do not discipline employees beyond the stage ofverbal reprimand ....In that and the other cited cases, the Board found the dutiesand authority of the head nurses to be "principally theproduct of highly professional skills" and not the exercise ofsupervisory authority in the interest of the employer. Ac-cordingly, it found them to be employees. See also McAle.s-ter Hospital Foundation, Inc., d/h/a MA lester General Htos-pital, 233 NL.RB 589 (1977): Sutter Conmuni' tHo.spital.s ofSacramtento. Inc.. 227 NLRB 181. 191 192 (1976): and St.Mao,'s lHospital, Inc., 220 NLRB 496 (1975).Respondent cited several cases wherein head nurses werefound to be statutory supervisors, including A. Barton Hep-burn Memorial ospital, 238 NLRB 95 (1978): GnadenIluetten Memorial Ho.spital, Ins., 219 NLRB 235 (1975):and Doctors' Hospital of Modesto, In., ec., 183 NLRB 950(1970). In each of the cited cases, however, the head nurseshad, unlike Cafaro. effective authority to recommend hire.discipline, transfer, raises, promotions, and/or authorizedand assigned time of' and overtime. These are the tradition-al indicia of supervisor) status, not present herein.Accordingly, I find that Antoinette Cafaro was an em-ployee, not a supervisor within the meaning of the Act, andthat her union and other protected concerted activitiescame within its protections.B. Cafaro' Conduct and DischargePursuant to both New York state and Federal law andregulations, hospitals are required to meet certain standardsin terms of the quality of their health care and the cleanli-ness and the condition of their physical plants in order toparticipate in such programs as medicare and medicaid.from which they derive significant patient flow and income.In order to determine whether they meet these standards,hospitals are subject to a survey, every second year, by theJoint Commission on Accreditation of Hospitals. Respon-dent's survey was scheduled and conducted between June16 and 20, 1978.Prior to the survey being conducted, Respondent, as itwas required to do, posted notices which invited interestedpersons, including hospital staff, to appear and present in-formation before a public meeting of the commission to beheld on June 16. In response to this solicitation, Dr. JohnBauers. a resident physician employed at Respondent's hos-pital, formed an ad hoc committee to collect informationand prepare a presentation, addressing alleged deficienciesin patient care and working conditions, for the Joint Com-mission. According to his testimony, Dr. Bauers hoped that,by taking this course of action, corrective measures couldbe stimulated. The committee which he formed consisted ofphysicians, head nurses, and staff nurses. Six or seven peo-ple were actively engaged in this effort; others contributedinformation for the report. Included among those on thiscommittee were Antionette Cafaro and Adrienne Liguori,head nurse in the intensive care unit.The various committee members contributed informationin regard to what they perceived to be defects or problemsin regard to the physical structure of the hospital, its staff-ing, and the handling of patients. Dr. Bauers collated theinformation, which was then read at the June 16 hearing bya staff' representative of the CIR. The report dealt specifi-cally with three areas, the emergency room and admissionspolicies, the physical environment, and nursing staffing pat-terns.In the introductory remarks, the report stated:It is regrettable that this group [the ad hoc patient carecommittee] is in the position of having to report what itconsiders to be such serious deficiencies in the qualityof care at Misericordia Hospital; but we feel that wecannot, in good conscience, stand by and allow suchdeficiencies to continue unnoticed amidst the last min-ute dressing up of the physical plant. and flow of theactivity to insure proper appearance of charts, manualsand the like. Members of this group have repeatedlytried to point out these deficiencies in the past, but tono avail,The report described an incident of a patient being retainedin the emergency room area and contended that that sec-tion was being used as an overflow ward. In regard to floor6 north. the report, based on information furnished by Ca-taro, detailed the physical inadequacies of that section. theincrease in the number of beds therein, and a decrease inthe number of full- and part-time nursing positions. Specif-ically pointed out were cases of patients, identified by initialand chart number, who, it was contended, received lessthan adequate care because of their assignment to floor 6north. A complaint was also voiced concerning the allegedinsufficiency of staffing in the special care units (intensivecare and cardiac care). A detailed description of nursingstaff shortages was presented and was related to specificpatient care incidents. The report alluded to unsanitaryconditions in various parts of the hospital. It concludedwith the statement, "We look to you, the JCAH, to exertthe necessary pressure to see that these deficiencies are cor-rected." Present when this report was presented were Dr.Frank T. Cicero, Respondent's chief executive officer, othermembers of the hospital's administrative staff, the heads ofthe various medical and nursing departments, the presidentof the medical board, and possibly members of the hospi-tal's community board, who were representatives of thecommunity served by the hospital.The Joint Commission conducted its summation confer-ence on June 20. At that time, after directing that the headnurses and representatives of the staff nurses and other de-partments attend, Dr. Cicero issued his rebuttal to the adhoc committee report. In his tape-recorded rebuttal, Cicerocommented repeatedly on the fact that the ad hoc commit-tee's report was unsigned. He referred to the ad hoc com-mittee's report as "vicious and venal," requiring "a firm andforthright denouncing." He said, "We cannot allow a selfishfew, hiding behind their view of how a hospital should berun [to] jeopardize the jobs of 1100 good, conscientious and354 MISERICORDIA HOSPITAL MEDICAL CENTERhard working people, and that's just what they've at-tempted, and they will not succeed." As he went throughhis response, he asked the various groups of hospital em-ployees, to whose responsibilities the ad hoc committee re-port had made reference, to stand while he commentedupon their work. He then questioned the motivation ofthose who prepared the report and asked that the report begiven no weight because it was unsigned. He specificallymade reference to the hospital's dealings with the CIR andwith the "three nurses who are in charge of the two floorsprominently mentioned in the report." He discussed thevarious allegations against the hospital, pointing out whathe deemed to be inaccuracies or omissions on the part ofthe ad hoc committee and strengths on the part of the hos-pital. He pointed out, among other things, what the hospitalhad done to improve the nursing staff situation.On the morning of June 23. Dr. Cicero held anothermeeting with the hospital's head nurses. Specifically ex-cluded from that meeting were Cafaro and Liguori. Theywere excluded, according to Dr. Cicero. because what hewanted to say "did not warrant their inclusion." He testi-fied that he thought the meeting would he embarrassing tothem. In the course of this meeting, according to Dr. Cic-ero, one of the nurses asked him what should happen to thenurses who wrote the report. e stated that he believed"they should apologize to their co-workers in the hospital...and ...should resign." Although he did not recallsaying what would happen if they did not apologize andresign, head nurse Geraldine Peaks and Acting SupervisorBarbara Keane recalled Dr. Cicero saying that, if the) didnot resign, other actions would be taken. Although Keanetestified that Dr. Cicero did not specify what the other ac-tions would include, Peaks recalled Dr. Cicero saying thatsome of them would be fired on the spot. I credit theirrecollections to the extent that they are consistent.A second meeting was held later on June 23, whereinboth the ad hoc committee report and Dr. Cicero's responsewere read to the head nurses who had not attended thesummation meeting.On June 29, Cafaro was called into Dr. Cicero's office.The hospital's lawyer was present. Dr. Cicero told her thatshe was terminated because she did "not fit in with theshort or long-range goals of Misericordia Hospital." Sheasked whether her termination had anything to do with thepresentation to the Joint Commission or with the unionactivities going on at the hospital. As she recalled it. Dr.Cicero said that if she were to tell him that she had nothingto do with those matters, he would believe her. When sheasked what the grounds for her discharge were, he just said,"[L]et's just say our philosophies differ." At the time of herdischarge Cafaro had been employed by Respondent fornearly 15 years and had worked in various capacities, start-ing as an admitting clerk. She became a registered nurse in1970 and an assistant head nurse in 1973. She had alsoserved as an instructor in the in-service department and asan acting head nurse before she became a head nurse. Inevery capacity in which she had worked since 1971, Cafarohad received satisfactory or better than satisfactory apprais-als.Dr. Cicero strenuously denied that Cafaro's involvementin the ad hoc committee report played any motivating rolein her discharge. He testified that the "one over-ridingthing" motivating her discharge was that she had continuedto engage in union activities even after being notified thatshe was a supervisor not included within the bargainingunit which was being sought by the SNA in the pendingrepresentation case. Dr. Cicero testified that this was re-lated to him by various employees on his walks through thehospital. He was able to name none of those who so re-ported. Cafaro. on the other hand, admitted that she en-gaged in union organizational efforts on behalf of SNA un-til June 13. On that date she received a memorandum fromD)r. Cicero's office which delineated the collective-bargain-ing unit. That unit excluded head nurses. Upon receipt ofthat memo, Cafaro ceased all union activities.Dr. Cicero testified that he also was motivated by thereports from other persons to the effect that Cafaro hadmade statements to the effect that Dr. Cicero was onlygoing to be at Misericordia Hospital for a short while andhad not moved his family from their home in Albany. NewYork. Additionally, he said. he had received reports thatpatients from Cafaro's floor had come downstairs to thehospital administrator's office to complain, in very technicalterms, about physical shortcomings in the hospital. Cafarodenied any involvement in any of this conduct, and hercredible denials were uncontradicted by any direct or pro-bative evidence. She pointed out that patients cannot leavethe hospital floor unaccompanied and that, if a patientwanted to see the hospital administrator, the administratorwould be brought to the patient's room rather than allow-ing the patient to leave the floor for such a purpose.Notwithstanding that all of the alleged bases for Cataro'sdischarge had come to Dr. (Cicero second- or thirdhand. Dr.Cicero did not confront Cafaro with any of these allegationsor in any way seek to obtain her versions. He testified thathe felt no obligation to do so since she was a supervisor.Based on all of the foregoing. I must conclude, in agree-ment with the General Counsel, that Respondent dis-charged Antoinette Cafaro because of her role in the prep-aration of the ad hoc committee's report. The record amplyestablishes the requisite elements for such a finding. ThatDr. Cicero was angered by the presentation of the reportcannot be gainsaid.9His animus toward the ad hoc commit-tee and its members was reflected in both the tone and thecontent of this June 20 reponse and by the manner of hispresentation at that time, which was clearly calculated tobring opprobrium upon the ad hoc committee. Those sameremarks also established that Dr. Cicero knew, or at leastsuspected, that Cafaro was involved in the report's prepara-tion. Similarly, Dr. Cicero's conduct and statements onJune 23, excluding Cafaro and Liguori from the meeting ofJune 23 and suggesting that they should apologize to theirfellow employees and resign, and implying that actionwould be taken against them if they did not, confirms bothanimus and knowledge and strongly points to the report asthe motivating force in the discharge.Further, I can give little or no weight to Respondent'sasserted reasons for discharging Cafaro. i.e., the allegedcontinuation of her union activity after notification that9 Indeed, Respondent's brief asserts that Dr Cicero was "lelnraged by thecharges in the Report."355 DECISIONS OF NATIONAI. LABOR RELATIONS BOARDhead nurses were excluded from the unit,"' her alleged state-ments concerning Dr. Cicero and his family, and her al-leged involvement with sending patients to complain to thehospital administrator. Cafaro was a good employee (ac-cording to all her evaluations) of 15 years' tenure: the "evi-dence" Dr. Cicero claimed to have relied upon was, for themost part, second hand. Yet. Dr. Cicero made no effort tocheck out or confirm Cafaro's guilt. Neither did he confronther with the allegations and, when she asked him if herunion activity were involved, he professed a lack of concernfor it. Additionally, although at the hearing Respondentclaimed to have been principally motivated by the allegedunion activity and Dr. Cicero testified that he had beenhearing of' it for 2 weeks prior to the discharge, he took noaction on it, not even discussing it with Caflro. until June29. Such is not the conduct of a manager who is truly con-cerned about supervisory participation in union activity. Inote also that although Dr. Cicero testified that a numberof employees had reported Cafaro's activities to him, hewas unable to name a single source. Such improbable. sell-serving, and unsupported testimony is, I find, not worth ofbelief.Similarly, no evidence was adduced to corroborate Dr.Cicero's claim that Cafaro instigated patient complaints tothe hospital administration. Such evidence, if it existed,would clearly have been available to Respondent. The fail-ure to adduce that evidence warrants an inference that anysuch testimony offered would have been adverse to Respon-dent's interests. Martin Luther King, Sr., Nursing Center.231 NLRB 15 (1977).I further find, in agreement with the General Counsel,that participation in the preparation of the report was pro-tected concerted activity within the ambit of Section 8(a)(I)of the Act and that it did not lose that protection throughthe manner in which the complaints therein were published.Thus, the report was concerned with, among other things,the level of staffing in the hospital and the number of pa-tients required to be cared for by that staff. Clearly. this wasa matter intimately related to the conditions under whichthe employees worked. See, i.e.. The Reading Hospital andMedical Center, 226 NLRB 611 (1976), wherein complaintsby operating room technicians concerning the proposedelimination of a surgical residency program, which theyfeared would require the technicians to perform functionsoutside the scope of their training and licensure, were heldto be activity for the purpose of mutual aid and protection.See also Community Hospital of Roanoke Valley, Inc., 220NLRB 217 (1975). The complaints voiced in the ad hoccommittee's report also dealt with alleged problems ofcleanliness in the hospital. This is a matter clearly of con-cern to the employees as well as the patients. It is akin tocomplaints of safety violations. Employees are protected intheir presentation of such complaints to appropriate gov-ernmental bodies. See Golden Day Schools, Inc., 236 NLRB1292 (1978); B & P Motor Express, Inc.. 230 NLRB 653(1977): and Alleluia Cushion Co., Inc., 221 NLRB 99 (1975).10 Indeed, were I to credit Dr. Cicero that he was so motivated, I would becompelled to conclude that Respondent's discharge of Cafaro violated Sec.8(aH3) of the Act. By virtue of Respondent's admissions that issue has beenfully litigated and Respondent essentially conceded the propriety of an8(a(3) finding if, as I have found, Cafaro was an employee rather than asupervisor.I note too that, as pointed out by General Counsel. Respon-dent's nurses were bound by the Code of Nurses of theAmerican Nurses Association to act to improve the stan-dards of nursing care and to join with others to meet thepublic's health needs. Compliance with that code was acondition of the nurses' employment, pursuant to Respon-dent's job descriptions. Cafaro's cooperation with the adhoc committee was a step toward meeting that professionalobligation.Respondent contended that, even if Respondent had dis-charged Cafaro for participating in the ad hoc committee'sreport, that conduct was unprotected because it involveddisloyalty toward the employer and the public disparage-ment of Respondent's product, health care. citing Jefer.sonStandard Broadca.sting (onmpanv, 94 NLRB 1507 (1951),enfd. ..th nont. N.L.R.B. v. Local Union No. 1229. Interna-tional Brotherhood of Electrical Workers. A.F.L.. 346 U.S.464 1953), and other cases. Respondent's reliance on suchcases is misplaced. The ad hoc committee's report was notcast in such terms as to cost it the protections of the Act.'The Board has found much stronger language protected.See, i.e., Golden Dao Schools. Inc., .supra, Great Lakes Steel,Division o National Steel Corporation, 236 NLRB 1033(1978). See also The Reading Hospital and Medical ('enter,.supra.More significant, however, is the fact that the ad hoccommittee's report, unlike the distributions involved in Jef-/erson Standard and the other cited cases, was not publishedto the public or in such a way as to disparage Respondentin the public's eye. Copies of the report were not distributedto the public as was done in Jefferson Standard, supra, andCoca Cola Bottling Works. Inc., 186 NL.RB 1050 (1970).The ad hoc committee did not mail its report to Respon-dent's clientele, as the employees did in American Arbitra-tion Association. Inc., 233 NLRB 71 (1977). Rather, the adhoc committee responded to the invitation of the JointCommission to present relevant information and presentedit in the manner prescribed by the commission. No evidencewas presented that any attempt was made by Cafaro or thecommittee to publicize these relevant complaints outsidethe confines of the hospital. If the report was given greaternotoriety than it would have achieved by mere presentationto the joint commission, it was the action of Dr. Cicerowhich focused such attention upon it. Moreover, I note theuncontradicted evidence that Cafaro and the other mem-bers of the committee had sought, unsuccessfully, to correctthose same complaints through less open channels. Havingattempted to do so, their recourse to the Joint Commissionwas neither unwarranted nor unreasonable.Accordingly, I find that Antoinette Cafaro was engagedin protected concerted activity, that nothing that she or thead hoc committee did caused her to forfeit that protection,and that she was discharged for that activity. Her dischargewas therefore violative of Section 8(a)(1) of the Act."C. The 8(a)(1) ViolationsHaving found that the activities of the ad hoc committeewere protected by the Act. and having found that Respon-" Having so found I deem it unnecessary to determine whether, if Cafarohad been a supervisor, her discharge would have violated the Act.356 MISERICORDIA HOSPITAL MEDICAL CENTERdent's head nurses were employees rather than supervisors,it follows that Dr. Cicero's remarks on June 20 and 23 inter-fered with the exercise of the employees' Section 7 rightsand violated Section 8(a)(1) of the Act.In the June 20 meeting, Dr. Cicero questioned the moti-vation of those who prepared the ad hoc committee's report.called them selfish and the report "vicious and venal," andaccused them of jeopardizing the jobs of "1100 good, con-scientious and hard working people." He emphasized hisanimosity by causing the "good, conscientious" employeesto stand while he praised them and derogated those hedeemed "selfish." By so doing, he sought to bring oppro-brium upon the committee members. Similarly, on June 23he suggested that the committee members, made obvious bytheir purposeful exclusion from that meeting, owed an apol-ogy to their follow employees and should resign. Such state-ments conveyed to the employees that Respondent equatedinvolvement in protected concerted activities with em-ployee disaffection or disloyalty. The Board holds thatstatements such as these tend to interfere with, restrain, orcoerce employees in the exercise of their Section 7 rights, inviolation of Section 8(aX I) of the Act. 726 Seventeenth Inc.,t/a Sans Souci Restaurant, 235 NLRB 604 (1978): OscarEnterprises, Inc., etc., 214 NLRB 823 (1974). Moreover, asthe Board pointed out in Oscar Enterprises. "The fact that astatement may have been made 'in pique' does not nullifyits probable coercive impact."Additionally, I have found that on June 23 Dr. Ciceroimplied that if the authors of the ad hoc committee reportdid not resign, some action would be taken against them.This was a clear threat to take reprisal against those en-gaged in protected activities, a clear violation of Section8(a)(1) of the Act, and I so find.111. Til RMEI)YIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) of theAct, it will be recommended that it cease and desist there-from and that it take certain affirmative action designed toeffectuate the policies of the Act.It having been found that Respondent discharged Antoi-nette Carfaro because she engaged in protected concertedactivities, Respondent shall offer her immediate and fullreinstatement to her former position or to a substantiallyequivalent position if her former position no longer exists,without prejudice to her seniority and other rights andprivileges, and shall make her whole for any loss she mayhave suffered as a result of her discharge. Any backpayfound to be due shall be computed, with interest. in themanner prescribed in F. W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB 651(1977).2Respondent shall also be ordered to cease and desist frominfringing upon the Section 7 rights of its employees "in anylike or related manner." See Supreme Bumpers, Inc., d/h/aPrecision Plating, 243 NLRB 230 (1979)." See, generally. Isis Plumbing & Heating Co. 138 NRB 716 1962)CON(CILUSIONS () I.AWI. By equating, in its statements to its employees, theinvolvement of employees in protected concerted activitieswith disloyalty toward the Employer and by threatening itsemployees with reprisals in the event that they engage inprotected concerted activities. and by discharging Antio-nette Cafaro because she engaged in the protected con-certed activity of participating in the preparation of thereport of the ad hoc patient care committee to the JointCommission on Accreditation of Hospitals, Respondent hasinterfered with, restrained, and coerced its employees in theexercise of the rights guaranteed them under Section 7 ofthe Act, thereby violating Section 8(a)( 1) of the Act.2. The unfair labor practices enumerated above are un-fair labor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct. I hereby made the following recommended:ORDER"The Respondent, Misericordia Hospital Medical Center.Bronx. New York, its officers, agents. successors, and as-signs, shall:I. ('ease and desist from:(a) Telling employees that it equates their involvement inprotected concerted activities with disloyalty to the hospi-tal.(b) Threatening employees with reprisals if they engagein protected concerted activities.(c) Discharging employees who engage in protected con-certed activities.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Antionette Cafaro immediate and full reinstate-ment to her former position or, if that is not possible, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and made her wholefor any losses she may have suffered by reason of her un-lawful discharge, in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request. make available to theBoard or its agents, for examination and copying, all pay-roll records, social security records, timecards, personnelrecords and reports, and all other documents necessary toanalyze and compute the amount of hackpay due under thisOrder.(c) Post at its New York. New York. facility copies of theI In the eent no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regul:tions, be adopted b the Board and become itsfindings, conclusions, and Order, and all obhections thereto shall be deemnedwaived for all purposes357 358 DECISIONS OF NATIONAL LABOR RELATIONS BOARDattached notice marked "Appendix."'4Copies of said no- ceipt thereof: and be maintained by it for 60 consecutivetice, on forms provided by the Regional Director for Re- days thereafter, in conspicuous places, including all placesgion 2, after being duly signed by Respondent's authorized where notices to employees are customarily posted. Re-representative, shall be posted by it immediately upon re- spondent shall take reasonable steps to insure that said no-tices are not altered, defaced, or covered by any other mate-" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.